MEMBERSHIP
TRANSFER AGREEMENTS:            EMPLOYMENT CONTRACTS:

      Lee P.A.                         Lee ind.
      Lee ind.                       Chauvin ind.
    Chauvin P.A.                  HPRA (Garcia, Pres.)
    Chauvin ind.
 HPRA (Garcia, Pres.)
                                   Arbitration Clause




AGREEMENTS INTEGRAL AND INTERRELATED FOR PURPOSE OF
        CONVERTING MEMBERS TO EMPLOYEES
                    MAY 1, 2013
                                                                   Clerk
                                                                 FILED IN


                                                          3/24/2015 11:09:41 AM
                                                              HOUSTON, TEXAS
                                                          1st COURT OF APPEALS


                                                          CHRISTOPHER A. PRINE




                                                         Appellants' Demonstrative Exhibit 2
                                                                                                  01-14-00467-cv


                                                                                            3/24/2015 11:09:41 AM

                                                                                                           CLERK
                                                                                                HOUSTON, TEXAS
                                                                                                       ACCEPTED

                                                                                        FIRST COURT OF APPEALS


                                                                                              CHRISTOPHER PRINE